DAVIS, Judge
(concurring in part and dissenting in part):
On the “overtime” claim I agree with the court, for the reasons it gives, that Public Law 85-58, 42 U.S.C. § 267(c), cannot be read to sustain plaintiffs’ main position. I would, however, hold for plaintiff Hurt on his subsidiary claim for “overtime” as a designated customs inspector and immigrant inspector on the midnight to 8 a. m. shift at the San Ysidro Border Station. On that shift, under the multiple screening program, he performed primary inspectional functions for the Customs Bureau and the Immigration and Naturalization Service during the 3 hours (or 3 hours and 20 minutes) he served at vehicular primary, and he also devoted substantial *818times to customs and immigration duties at vehicular secondary.
In my view — contrary to that of the court — Hurt comes within the special legislation providing premium “overtime” pay for customs and immigration inspectors. Congress has defined “officer of the customs” to include “any officer of the Customs Service * * * or other person authorized by law or by the Secretary of the Treasury * * * to perform the duties of an officer of the Customs Service.” 19 U.S.C. § 1401 (£)• Similarly, “immigration officer” includes “any employee or class of employees of the [Immigration and Naturalization] Service or of the United States designated by the Attorney General, individually or by regulation, to perform the function of an immigration officer * * 8 U.S.C. § 1101(a) (18). Hurt squarely fits these definitions even though he was not employed by the Treasury or Justice Department, and accordingly falls under the customs and immigration provisions for extra pay for after-regular-hours work. 19 U.S.C. § 267 (applying inter alia to “other customs officers and employees”); 8 U.S.C. § 1353a (“overtime” service of “immigration officers’’, among others). These “overtime statutes apply in terms to all “customs officers” and “immigration officers” in addition to employees of the Treasury and Justice Departments, and the sections do not say that such an individual has to be formally employed by either of those agencies. During the midnight shift (and at other “overtime” periods) when Hurt regularly performed immigration and customs duties along with his public health functions, I would give him the same pay as the employees of the Treasury and Justice Departments, right by his side, who like him performed public health, customs, and immigration duties, all together.
On the “hazardous duty” claim, I am disturbed at the failure of the court to consider the national primary and secondary ambient air quality- standards promulgated by the Administrator of the Environmental Protection Agency (36 F.R. 8186-8201, April 30, 1971), which seem to me highly relevant. See Executive Order No. 11507 (Feb. 5, 1970), 35 F.R. 2573. Nevertheless, I concur in the result because Hurt, the only plaintiff now before us, was a heavy cigarette smoker and there is not enough evidence that conditions at San Ysidro were likely to injure heavy smokers in any significant degree more than they were already damaged by their habit.